Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
The rejection under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims an Impatiens walleriana seed and plant demonstrating resistance to Plasmopara obducens (syn. P. destructor) inherited from deposited plant variety AB1664-1, and a method of using same.
	Applicant describes Impatiens walleriana variety AB1664-1 predominantly by means of a deposit of seeds, and several varieties having different flower colors predominantly by means of making (crossing with variety AB1664-1) in Example 2 on page 9 of the Specification.
	Applicant does not describe the structure of the genetic resistance to P. obducens. See Amgen Inc. v Chagai Pharmaceutical Co., 18 USPQ 2d 1016 (Fed. Cir. 1991), which teaches that the conception of a chemical compound requires the inventor to be able to define the compound so as to distinguish it from other materials, and to describe how to obtain it rather than simply defining it solely by its principle biological property; thus, when an inventor of a gene, which is a chemical compound albeit a complex one, is unable to envision detailed constitution of the gene so as to distinguish it from other materials, as well as a method of obtaining it, the conception is not achieved until a reduction to practice has occurred, and until after the gene has been isolated.
	The above issue is of particular relevance because the prior art had taught an Impatiens walleriana seed and plant containing a genetic resistance to P. obducens in Warfield et al (U.S. 2018/0271045 A1) in variety T041 at claim 14. Without a description of a structurally distinguishing feature, Applicant has failed to adequately described the invention sufficient to put the public on notice what would be infringing. See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification.
	Applicants argue that they have deposited seed of the plant AB1664-1 as NCIMB Accession No. 42721 which serves as written description. Applicants argue that plants with AB1664-1 in their pedigree can be identified by a person skilled in the art. Applicants argue that resistance to downy mildew can be determined by a bioassay as taught in the specification (page 3 of the Remarks).
	Applicant’s arguments are not found to be persuasive. The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted. The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement. Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). See also 54 Fed. Reg. at 34,880.
	As addressed above, Applicant has not sufficiently described the invention to distinguish what is claimed from what is in the public domain, specifically the resistance to Plasmopara obducens found in AB1664-1 and that found in the public domain.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 remain rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Warfield et al (U.S. 2018/0271045 A1, effective filing date of 13 March 2017).
	Claim 1 is directed to a product-by-process, that being a seed of an I. walleriana demonstrating resistance to P. obducens (downy mildew), who’s pedigree includes variety AB1664-1. As stated above, Applicant has not distinguished the resistance to Plasmopara obducens found in variety AB1664-1 from the variety T041 of Warfield et al.
	Warfield et al discloses a seed of an I. walleriana containing a genetic resistance to P. obducens at claims 1-3 and method of making same at claims 9-12. Without evidence to the contrary the seed of an I. walleriana containing a genetic resistance to P. obducens disclosed by Warfield et al would appear to comprise the same genetic resistance found in instant variety AB1664-1. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	In the alternative, the instant claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims in view of the teachings of Warfield et al. Both the variety T041 of the prior art and variety AB1664-1 of the instant invention appear to comprise naturally occurring genetic resistance to P. obducens. Hence, descendants of said varieties would not be distinguishable from each other. Given the success of Warfield et al to transfer the occurring genetic resistance to P. obducens from variety T041 to other “elite” cultivars one of ordinary skill in the art would have had a reasonable expectation of success. Warfield et al teaches that the presence of disease due to downy mildew in commercial cultivars of I. walleriana is of economic importance and that introducing downy mildew resistance to other cultivars is much needed and desired (see Background and Summary on page 1).
	Applicant argues that claims 1 and 3 have been amended. Examiner states that claim 1 is a product by process claim. Applicant argues that no process step is recited in claim 1 and evaluation of the claim as a product by process claim is improper. Applicant argues that Warfield does not teach seed with a pedigree which includes the plant AB1664-1. Applicant argues that it also would not be obvious after the teaching of Warfield as there is no further reference to provide the plant AB1664-1 and so no prima facie case for obviousness can be made (page 3 of the Remarks).
	Applicants’ arguments are not found to be persuasive. Nowhere in the instant Specification does Applicants limit what “a pedigree” is. Given its broadest reasonable interpretation the Examiner reads “a pedigree” as any filial generation which makes the instant claims directed to a product-by-process. The only limiting characteristic of the claimed Impatiens walleriana seed is that a plant grown therefrom comprise a genetic resistance to Plasmopara obducens, a characteristic found in the seed disclosed/taught in the prior art. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	The Examiner’s interpretation of claim 1 as being directed to a product-by-process is supported by the cited prior art which demonstrates pedigrees of an I. walleriana having resistance to Plasmophara obducens on page 7, paragraph 0087. Clearly the limitation “pedigree” implies a process by which a product is made.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.



/David H Kruse/
Primary Examiner, Art Unit 1663